                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

SHAFIQULLAH KOSHANI,                                 )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )      No. 3:17-CV-265-TWP-HBG
                                                     )
ERIC WAYNE BARTON and VANQUISH                       )
WORLDWIDE, LLC,                                      )
                                                     )
              Defendants.                            )
                                                     )

                                            ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), the Rules of this Court,

and Standing Order 13-02.

       The parties appeared before the Court via telephone on September 13, 2019, over a post-

judgment discovery dispute. Attorney Tillman Finley appeared on behalf of Plaintiff. Attorneys

Michael Maloney and Garrett Swartwood appeared on behalf of Defendants.               By way of

background, on August 28, 2019, the Court granted [Doc. 318] Defendant Barton’s motion for an

extension of time to respond to post-judgment discovery. The Court stated that “Defendant’s

responses to the subject discovery shall be made on or before September 9, 2019.” [Id.]. On

September 12, 2019, Plaintiff requested a telephone conference with the Court, stating that

Defendant did not provide complete responses to the interrogatories and that Defendant did not

produce any documents in response to the requests for production of documents.

       The Court reviewed Defendant Barton’s discovery responses and agrees that many of the

responses are inadequate. Further, he did not produce any documents or provide a privilege log in

support of his assertion of the accountant-client privilege. During the telephone conference,
Defendant stated that he could complete his discovery responses and document production by

September 19, 2019. Plaintiff agreed to provide Defendant a list of the discovery requests that

need further detail.

       Accordingly, the Court hereby ORDERS Defendant Barton to produce complete responses

to the interrogatories and to produce documents in response to the requests for production of

documents on or before September 19, 2019. The interrogatories and requests for production of

documents SHALL be limited from 2015 to the present. After reviewing such discovery, if

Plaintiff believes pre-2015 discovery is warranted, he may file a motion with the Court showing

how such discovery is relevant to his post-judgment collection efforts. Further, the Court

GRANTS Plaintiff leave to move for sanctions if Defendant’s responses and document production

remain deficient after the deadline. See Scioto Const., Inc. v. Morris, No. 4:99-CV-83, 2007 WL

1656222, at *1 (E.D. Tenn. June 7, 2007) (holding defendant in civil contempt for failing to answer

plaintiff’s post-judgment interrogatories).

       IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




                                                 2
